287 S.C. 597 (1986)
340 S.E.2d 543
The STATE, Respondent,
v.
Howard VANDERBILT, Appellant.
22474
Supreme Court of South Carolina.
Submitted October 28, 1985.
Decided February 21, 1986.
John V. Esposito of Esposito & Esposito, Hilton Head Island, for appellant.
Atty. Gen. T. Travis Medlock, Asst. Atty. Gen. Harold M. Coombs, Jr., Staff Atty. Norman Mark Rapoport, Columbia, and Sol. Randolph Murdaugh, Jr., Hampton, for respondent.
Submitted Oct. 28, 1985.
Decided Feb. 21, 1986.
Per Curiam:
*598 Appellant was found guilty of distributing one gram of cocaine to an undercover officer. He was sentenced to ten years imprisonment. We affirm.
Most of the issues raised by the appellant are not properly before this Court because no objections were made at trial. Even though no contemporaneous and proper objections were taken at trial, appellant argues that this Court should review his arguments as a "matter of grace." For this proposition, appellant relies on State v. Griffin, 129 S.C. 200, 124 S.E. 81 (1924). In Griffin, the Court stated that this Court is bound to take notice of any error apparent in the record by which the appellant has been deprived of any substantial means of enjoying a fair and impartial trial.
Numerous decisions of this Court have impliedly overruled Griffin. See State v. Newton, 274 S.C. 287, 262 S.E. (2d) 906 (1980); Miller v. State, 269 S.C. 113, 236 S.E. (2d) 422 (1977); State v. Sachs, 264 S.C. 541, 216 S.E. (2d) 501 (1975). The doctrine of in favorem vitae, which applies in death penalty cases, is the only exception to this rule. See generally State v. Adams, 279 S.C. 228, 306 S.E. (2d) 208 (1983); State v. Goolsby, 275 S.C. 110, 268 S.E. (2d) 31, cert. denied, 449 U.S. 1037, 101 S.Ct. 616, 66 L.Ed. (2d) 500 (1980).
Issues not properly preserved at trial may not be raised for the first time on appeal. To the extent that State v. Griffin, supra, may be inconsistent with this result it is overruled.
The remaining exceptions are without merit.
Affirmed.